Exhibit 10.2

HUMANA INC.

CHANGE IN CONTROL POLICY

This Humana Inc. Change in Control Policy (this “Policy”) has been adopted by
the Organization & Compensation Committee (the “Committee”) of the Board of
Directors of the Company to avoid the departure of and provide protection to
Executives in the event of a Change in Control in order that they may act in the
best interest of all shareholders and to reinforce and encourage their continued
attention and dedication to their duties without the distraction and concern for
the uncertainty that would result from the effects a Change in Control would
have on their personal situations. This Policy shall be effective as of the
Effective Date as provided herein, and shall apply to all Executives (as defined
herein).

Section 1.    Definitions. For purposes of this Policy, the following terms
shall have the following meaning:

“Annual Base Salary” shall mean an Executive’s stated annual compensation
without regard to any bonus, perquisite or other benefits.

“Board” means the Board of Directors of the Company.

“Cause” shall mean a termination by reason of the conviction of Executive, by a
court of competent jurisdiction and following the exhaustion of all possible
appeals, of a criminal act involving the Company or its assets.

“CEO” shall mean the Company’s President and Chief Executive Officer.

“CEO Direct Reports” shall mean Executive Officers of the Company who are direct
reports to the Company’s President and Chief Executive Officer.

“Change in Control” shall have the meaning set forth in Exhibit A.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” means Humana Inc., a Delaware corporation, and any successor thereto.

“Compensation Committee” means the Organization and Compensation Committee of
the Board.

“Date of Termination” shall mean the date specified in the Notice of
Termination, not to exceed thirty (30) days from the date such Notice of
Termination is given, or as otherwise agreed to by Executive and the Company.

“Effective Date” means January 1, 2019, which is the date that this Policy is
effective.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, as it may be amended from time to time.

“Executive” shall mean all eligible employees, which includes the CEO Direct
Reports, other Executive Officers, and such other individuals as identified by
the Compensation Committee; provided that employees with separate agreements or
arrangements that provide for payments and/or benefits upon a Change in Control
(other than equity related agreements or arrangements) (each such agreement or
arrangement, an “Existing Agreement”) shall not be considered eligible
employees. In the event the Company enters into a definitive agreement, the
consummation of which would constitute a Change in Control, while an Existing
Agreement is in effect, such Existing Agreement shall continue to be in force
and effect for twenty-four (24) months following any Change in Control resulting
from that definitive agreement, and any previous notice by the Company or the
Executive that the term of such Existing Agreement shall not be renewed, shall
be deemed to have been withdrawn by the noticing party.

“Executive Officer” shall include those executive officers designated by the
Board under Rule 16a-1(f) under the Securities Exchange Act of 1934, as amended.

“Good Reason” shall mean the occurrence after a Change in Control of any of the
following events without Executive’s express written consent:

(i)    Any material reduction in Executive’s title, authority or
responsibilities, including reporting responsibilities;

(ii)    A reduction by the Company in Executive’s Annual Base Salary as in
effect on the date of the Change in Control or as the same may be increased from
time to time;

(iii)    The relocation of Executive’s office at which Executive is to perform
his or her duties to a location more than thirty (30) miles from the location at
which Executive performed his or her duties prior to the Change in Control;

(iv)    The failure by the Company to continue in effect any incentive, bonus or
other compensation plan in which Executive participates, unless the Company
substitutes a substantially equivalent benefit;

(v)    The failure by the Company to continue in effect any Executive benefit
plan (including any medical, hospitalization, life insurance, dental or
disability benefit plan in which Executive participated) or any material fringe
benefit or perquisite enjoyed by Executive at the time of the Change in Control,
unless the Company substitutes benefits which, in the aggregate, are equivalent;
or

(vi)    The failure of the Company to obtain a satisfactory agreement from any
successor or assign of the Company to assume and agree to perform this Policy.

A termination of employment by the Executive for Good Reason shall only be
effectuated after giving the Company written notice of the termination, setting
forth the conduct of the Company that constitutes Good Reason, within 30 days of
the first date on which the Executive

 

2



--------------------------------------------------------------------------------

has knowledge of such conduct. The Executive shall further provide the Company
with at least 30 days following the date on which such written notice is
provided to cure such conduct. If the Company fails to cure such conduct, a
termination of employment by the Executive for Good Reason shall be effective on
the day following the expiration of such 30-day cure period.

“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Policy which is relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. Any
purported termination by the Company or by Executive hereunder shall not be
effective until communicated by written Notice of Termination to the other
party.

“Payments” means any payment or distribution of any type to Executive or for
Executive’s benefit by the Company, any affiliate of the Company, any Person who
acquires ownership or effective control of the Company or ownership of a
substantial portion of the Company’s assets (within the meaning of Section 280G
of the Code and the regulations thereunder), or any affiliate of such Person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Policy or otherwise.

“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Qualifying Termination” means (i) by the Company other than for Cause, or by
Executive for Good Reason within twenty-four (24) months following a Change in
Control and during the term of this Policy, or (ii) by the Company other than
for Cause at any time prior to the date of a Change in Control and such
termination occurred after the Company entered into a definitive agreement, the
consummation of which would constitute a Change in Control.

“Section 409A” shall mean Section 409A of the Code.

“Separation from Service” means a termination of the employment relationship of
Executive with the Company or an affiliate within the meaning of Section 409A
and Treasury Regulation section 1.409A-1(h) or any successor thereto.

“Severance Multiple” means (i) for the CEO, two and a half (2.5) times, (ii) for
CEO Direct Reports, two (2) times, and (iii) for other Executives, no greater
than one and a half (1.5) times.

“Severance Period” means (i) for the CEO, thirty (30) months, (ii) for CEO
Direct Reports, twenty-four (24) months, and (iii) for other Executives, no
greater than eighteen (18) months or such other period as the Committee shall
determine.

 

3



--------------------------------------------------------------------------------

Section 2.    Benefits.

(a)    In the event of a Qualifying Termination, subject to Sections 3(d), 4 and
5 hereof, the Company shall pay to Executive in a lump sum within fifteen
(15) business days after the Date of Termination:

(i)    Executive’s base salary earned but not yet paid through the Date of
Termination at the greater of the rate in effect at the time the Change in
Control occurred, if applicable, or when the Notice of Termination was given,
plus any bonuses or incentive compensation which, pursuant to the terms of any
compensation or benefit plan, have been earned and are payable as of the Date of
Termination, but have not actually been paid by the Date of Termination. For
purposes of this Policy, bonuses and incentive compensation shall be considered
payable if all conditions for earning them have been met and any requirement
that Executive be actively employed as of the date of payment shall be
disregarded;

(ii)    A lump sum in an amount equal to (x) the applicable Severance Multiple
for such Executive multiplied by (y) the amount equal to the sum of
(A) Executive’s Annual Base Salary at the greater of the rate in effect at the
time the Change in Control occurred, if applicable, or when the Notice of
Termination was given plus (B) the target annual bonus or incentive compensation
which could have been earned by Executive (including, but not limited to, any
target sales incentive compensation, to the extent applicable) calculated as if
all relevant goals had been met during the then-current fiscal year of the
Company pursuant to the terms of the incentive compensation plan in which
Executive participates (“Target Bonus”). If there is no incentive compensation
plan in effect at the time the Notice of Termination is given, then for purposes
of this Policy it shall be assumed that the amount of incentive compensation to
be paid to Executive shall be the target amount under any incentive compensation
plan in which Executive participated at the date of the Change in Control, if
applicable, or the most recent plan participated in, whichever would be greater.

(b)    In addition, in the event of a Qualifying Termination the Company shall,
for the period stated below, maintain in full force and effect for the benefit
of Executive and Executive’s dependents and beneficiaries, at the Company’s
expense, all life insurance, health insurance, dental insurance, accidental
death and dismemberment insurance and disability insurance under plans and
programs in which Executive and/or Executive’s dependents and beneficiaries
participated immediately prior to the Consummation of the Change in Control,
provided that continued participation is possible under the general terms and
provisions of such plans and programs (the “Extended Benefits”). The Extended
Benefits shall be continued until the earlier of (A) the end of the applicable
Severance Period for such Executive, and (B) the effective date of Executive’s
coverage under equivalent benefits from a new employer (provided that no such
equivalent benefits shall be considered effective unless and until all
pre-existing condition limitations and waiting period restrictions have been
waived or have otherwise lapsed). If participation in any such plan or program
is barred, the Company shall arrange at its own expense to provide Executive
with benefits substantially similar to those which Executive would have been
entitled to receive under such plans and programs. At the end of the period of
coverage, Executive shall have the right to have assigned to him or her, at no
cost and with no apportionment of prepaid premiums, any assignable insurance
policy relating specifically to him or her. At the conclusion of the coverage
provided under this Section 3(b), Executive shall be entitled to the
continuation for a period of 18 months of the health and dental insurance then
being

 

4



--------------------------------------------------------------------------------

provided to him or her at a cost to him or her equal to the amount then being
charged to employees of the Company for such coverage provided pursuant to the
Consolidated Omnibus Budget Reconciliation Act (COBRA). The coverage provided
pursuant to this Subsection shall be in satisfaction of the Company’s obligation
to provide coverage under COBRA. The Company will use all commercially
reasonable efforts to provide for the continuation of benefits in a manner that
(A) does not subject the benefits to Section 409A and (B) does not cause the
benefits to be included in the taxable income of Executive.

(c)    In addition, upon a Qualifying Termination of employment, the Company
will (i) provide an Executive who is the CEO or a CEO Direct Report with
financial planning services during the one year period immediately following the
Date of Termination on the same terms as the financial planning services were
provided to such Executive immediately prior to the Change in Control and
(ii) provide eligible individuals with outplacement services through an
outplacement firm of the Company’s choosing at a level of services to be
determined by the Company, with such services to extend until the earlier of
(A) twelve months following the Date of Termination for the CEO or CEO Direct
Reports, or six months following the Date of Termination for other Executives,
or (B) the date Executive secures full time employment.

(d)    Benefits under this Policy shall not be duplicative of, and shall be
offset by, the same type of benefit payable under an agreement between the
Company and Executive or another plan, program or arrangement of the Company
covering Executive. To the extent that benefits under this Policy are the same
type of benefit payable under such agreement or plan, program or arrangement
which is subject to, and not exempt from, the requirements of Section 409A, then
the benefits payable under this Policy shall be payable at the same time and in
the same form as the benefits payable under such agreement or plan, program or
arrangement, but only to the extent that such other benefits are subject to and
not exempt from Section 409A.

Section 3.    280G Considerations. Notwithstanding anything to the contrary
contained in this Policy, (a) to the extent that any Payments constitute
“parachute payments” (within the meaning of Section 280G of the Code), and if
(b) such aggregate Payments would, if reduced by all federal, state and local
taxes applicable thereto (including the excise tax imposed under Section 4999 of
the Code (the “Excise Tax”)), be less than the amount that Executive would
receive, after all taxes, if Executive received aggregate Payments equal (as
valued under Section 280G of the Code) to only three times Executive’s “base
amount” (within the meaning of Section 280G of the Code), less $1.00, then
(c) such Payments will be reduced (but not below zero) if and to the extent
necessary so that no Payments to be made or benefit to be provided to Executive
will be subject to the Excise Tax. All determinations required to be made
pursuant to this letter agreement will be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which will
provide detailed supporting calculations (which will include specific
information about each Payment (including the amount of each Payment)). For
purposes of making the calculations required by this Section 3, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. Executive and the Company
will furnish to the Accounting Firm such information and documents as the
Accounting Firm may reasonably request in order to make a determination under
this letter agreement. The Company will bear all costs and make all

 

5



--------------------------------------------------------------------------------

payments for the Accounting Firm’s services relating to any calculations
contemplated by this Section 3 and any such determination by the Accounting Firm
will be binding upon Executive and the Company. If a determination is made to
reduce the Payments, the Company will reduce or eliminate the Payments (i) by
first reducing or eliminating the portion of the Payments relating to the
provision of outplacement services, (ii) then by reducing or eliminating cash
payments (other than cash payments that are subject to clause (iv) hereof),
(iii) then by reducing or eliminating the portion of the Payments which are not
payable in cash and are attributable to equity awards (other than that portion
of such Payments that are subject to clause (iv) hereof), and (iv) then by
reducing or eliminating the portion of the Payments (whether payable in cash or
not payable in cash) to which Treasury Regulation § 1.280G-1 Q/A 24(c) applies,
in each case in reverse order beginning with payments or benefits which are to
be paid the latest in time. It is possible that, after the determinations and
selections pursuant to this letter agreement are made, Executive will receive
Payments that are, in the aggregate, either more or less than the amount that
should have been provided (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If it is established, pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved, that an Excess Payment has been made, then
Executive will promptly pay an amount equal to the Excess Payment to the
Company. In the event that it is determined (i) by a final determination of a
court or (ii) by the Accounting Firm upon request by either Executive or the
Company, that an Underpayment has occurred, the Company will promptly pay an
amount equal to the Underpayment to Executive.

Section 4.    Restrictive Covenants. In consideration of Executive’s employment
by the Company and the rights and benefits of Executive provided by this Policy,
Executive will enter into agreements that contain certain covenants regarding
non-competition, non-solicitation, non-disparagement and specific enforcement
with the restricted period for the non-competition and non-solicitation
covenants to be the applicable Severance Period for such Executive, commencing
upon the Date of Termination. With respect to the CEO, such covenants shall be
substantially in the form attached as Exhibit C hereto.

Section 5.    Administration. The Compensation Committee is responsible for the
administration of this Policy and shall have all powers and duties necessary to
fulfill its responsibilities. The Compensation Committee shall determine any and
all questions of fact, resolve all questions of interpretation of the Policy
which may arise, and exercise all other powers and discretion necessary to be
exercised under the terms of the Policy which it is herein given or for which no
contrary provision is made. The Compensation Committee shall have full power and
discretion to interpret the Policy and related documents, to resolve
ambiguities, inconsistencies and omissions, to determine any question of fact,
and to determine the rights and benefits, if any, of any Executive or other
employee, in accordance with the provisions of the Policy. The Compensation
Committee’s decision with respect to any matter shall be final and binding on
all parties concerned. The validity of any such interpretation, construction,
decision, or finding of fact shall not be given de novo review if challenged in
court, by arbitration, or in any other forum, and shall be upheld unless clearly
arbitrary or capricious. The Compensation Committee may, from time to time, by
action of its appropriate officers, delegate to designated persons or entities
the right to exercise any of its powers or the obligation to carry out its
duties under the Policy.

 

6



--------------------------------------------------------------------------------

Section 6.    Section 409A.

(a)    Compliance. To the extent applicable, it is intended that this Policy
comply with the provisions of Section 409A, so as to prevent inclusion in gross
income of any amounts payable or benefits provided hereunder in a taxable year
that is prior to the taxable year or years in which such amounts or benefits
would otherwise actually be distributed, provided or otherwise made available to
Executive. This Policy shall be construed, administered, and governed in a
manner consistent with this intent. If and to the extent that any payment or
benefit under this Policy is determined by the Company to constitute
“non-qualified deferred compensation” subject to Section 409A and is payable to
Executive by reason of Executive’s termination of employment, then such payment
or benefit shall be made or provided to Executive only upon a Separation from
Service as defined for purposes of Section 409A. Each severance payment under
this Policy will be considered a “separate payment” and not one of a series of
payments for purposes of Section 409A. To the extent that any benefits to be
provided to Executive pursuant to this Policy are considered nonqualified
deferred compensation and are reimbursements subject to Treasury Regulation
Section 1.409A-3(i)(1)(iv), then (i) the reimbursement of eligible expenses
related to such benefits shall be made on or before the last day of Executive’s
taxable year following Executive’s taxable year in which the expense was
incurred and (ii) notwithstanding anything to the contrary in this Policy or any
plan providing for such benefits, the amount of expenses eligible for
reimbursement during any taxable year of Executive shall not affect the expenses
eligible for reimbursement in any other taxable year. Nothing in this Policy
will provide a basis for any person to take action against the Company or its
affiliates based on matters covered by Section 409A and in no event will the
Company or its affiliates be liable for any additional tax, interest or
penalties that may be imposed on Executive under Section 409A or any damages for
failing to comply with Section 409A.

(b)    Six Month Delay for Specified Executives. To the extent that any amount
payable or benefit to be provided under this Policy constitutes a nonexempt
“nonqualified deferred compensation plan” (as defined in Section 409A) upon a
Separation from Service, and to the extent an Executive is deemed to be a
“specified employee” (as that term is defined in Section 409A and pursuant to
procedures established by the Company) on the Date of Termination,
notwithstanding any other provision in this Policy to the contrary, such payment
or benefit provision will not be made to Executive during the six month period
immediately following the Date of Termination. Instead, on the first business
day of the seventh month following the Date of Termination, all amounts that
otherwise would have been paid or provided to Executive during the six month
period, but were not paid or provided because of this Section 7(b), will be paid
or provided to Executive at such time without interest. This six month delay
will cease to be applicable if Executive incurs a Separation from Service due to
death or if Executive dies before the six month period has expired.

Section 7.    Amendment and Termination.

(a)    This Policy may be amended by the Compensation Committee at any time, or
the Compensation Committee may determine at any time that any Executive is no
longer eligible to receive benefits under this Policy; provided, however, that
any such amendment or determination of eligibility that would adversely affect
an Executive will not be applicable without such Executive’s consent until the
later of (i) one year following the date of such amendment, and (ii) two years
following consummation of a transaction that constitutes a Change of Control if
a definitive agreement pertaining to such transaction was entered into prior to
the date of such amendment.

 

7



--------------------------------------------------------------------------------

(b)    This Policy shall continue indefinitely after the Effective Date, unless
the Compensation Committee shall decide to terminate this Policy by adopting
resolutions terminating this Policy; provided, however, that any such
termination of the Policy shall (i) not be effective until the first anniversary
after the action to terminate the Policy is taken by the Compensation Committee
and (ii) not affect any payments or benefits already owed to Executive pursuant
to the terms of the Policy at the time the termination of the Policy becomes
effective.

Section 8.    Miscellaneous.

(a)    The Company shall pay all reasonable legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred by Executive as
a result of Executive seeking to obtain or enforce any right or benefit provided
by this Policy, provided the Executive is successful on at least one material
claim to obtain or enforce such rights or benefits. The reimbursement of the
eligible expense must be made on or before the last day of Executive’s taxable
year following Executive’s taxable year in which it was determined that such
expense was incurred reimbursable.

(b)    This Policy shall be binding upon any successor in interest of the
Company or an affiliate (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, and shall be enforceable by or on behalf of an Executive
in the same manner and to the same extent as the Company is bound and as if no
succession had taken place. As used in this Policy, the term “Company” shall
include any successor to all or substantially all its business or assets or
which becomes bound by the terms of this Policy by the terms hereof, by
operation of law, or otherwise. It is intended that this Policy confer vested
and nonforfeitable rights for each Executive to receive benefits to which
Executive is entitled under the terms of this Policy with Executives being third
party beneficiaries.

(c)    Except as otherwise provided herein, this Policy shall not affect any
Executive’s rights or entitlement to other accrued but unpaid compensation or
benefits under any other employee benefit program offered to Executive by the
Company or an affiliate as of the Date of Termination.

(d)    The various provisions of this Policy are severable and any determination
of invalidity or unenforceability of any one provision shall not have any effect
on the remaining provisions.

(e)    For the purposes of this Policy, notices and all other communications
provided for in the Policy shall be in writing and shall be deemed to have been
duly given when personally delivered or sent by electronic mail or certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other, provided that all notices to
the Company shall be directed to the attention of the Chief Human Resources
Officer and Corporate Secretary of the Company. All notices and communications
shall be deemed to have been received on the date of delivery thereof or on the
third business day after the mailing thereof, except that notice of change of
address shall be effective only upon receipt.

 

8



--------------------------------------------------------------------------------

(f)    Executive shall not be required to mitigate the amount of any payment
provided under this Policy by seeking other employment or otherwise, nor shall
the amount of any payment provided under this Policy be reduced by any earnings
of Executive after the Date of Termination from any subsequent employer or from
any other source.

(g)    All payments made pursuant to this Policy shall be subject to withholding
of required income and employment taxes.

(h)    This Policy shall be governed by and construed in accordance with the
internal laws of the State of Kentucky.

 

9



--------------------------------------------------------------------------------

Exhibit A

“Change in Control” shall mean the occurrence of:

 

1)

An acquisition (other than directly from the Company) of any voting securities
of the Company (the “Voting Securities”) by any “Person” (as the term person is
used for purposes of Section 13(d) or 14(d) of the Exchange Act), immediately
after which such Person has “Beneficial Ownership” (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by
(i) an employee benefit plan (or a trust forming a part thereof) maintained by
(A) the Company or (B) any corporation or other Person of which a majority of
its voting power or its equity securities or equity interest is owned, directly
or indirectly, by the Company (for purposes of this definition, a “Subsidiary”)
(ii) the Company or its Subsidiaries, or (iii) any Person in connection with a
“Non-Control Transaction” (as hereinafter defined);

 

2)

The individuals who, as of the Effective Date are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the members of the Board; provided, however, that if the election, or nomination
for election by the Company’s common stockholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Policy, be considered as a member of the
Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

 

3)

The consummation of:

 

  a)

A merger, consolidation or reorganization involving the Company, unless such
merger, consolidation or reorganization is a “Non-Control Transaction.” A
“Non-Control Transaction” shall mean a merger, consolidation or reorganization
of the Company where:

 

  i)

the stockholders of the Company, immediately before such merger, consolidation
or reorganization, own directly or indirectly immediately following such merger,
consolidation or reorganization, at least seventy-five percent (75%) of the
combined voting power of the outstanding Voting Securities of the corporation
resulting from such merger or consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization;

 

  ii)

the individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving

 

10



--------------------------------------------------------------------------------

  Corporation, or a corporation beneficially directly or indirectly owning a
majority of the Voting Securities of the Surviving Corporation, and no
agreement, plan or arrangement is in place to change the composition of the
board of directors following the merger, consolidation or reorganization; and

 

  iii)

no Person other than (i) the Company, (ii) any Subsidiary, (iii) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation, or any Subsidiary, or (iv) any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty percent (20%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities.

 

  b)

A complete liquidation or dissolution of the Company; or

 

  c)

The sale or other disposition of all or substantially all of the assets of the
Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of Shares Beneficially Owned by the Subject Persons, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

It is the intent of the Company that the definition of “Change in Control”
satisfies, and be interpreted in a manner that satisfies, the applicable
requirements of Section 409A. If the definition of “Change in Control” would
otherwise frustrate or conflict with the intent expressed above, that definition
to the extent possible shall be interpreted and deemed amended so as to avoid
such conflict.

 

11



--------------------------------------------------------------------------------

Exhibit B

Acknowledgment

I acknowledge that I received, read and understand the Humana Inc. Change in
Control Policy (the “Policy”), which supersedes in the event of a Change in
Control all prior agreements, programs and arrangements with Humana Inc.,
written or oral, relating to the subject matter hereof, including the terms of
any offer letter agreements, as amended from time to time. In the event of any
inconsistency, the terms of the Policy will govern. For the avoidance of doubt,
the Policy will not have any impact on the treatment of any outstanding equity
awards that I hold, which will continue to be treated in accordance with the
terms and conditions set forth in the applicable award agreement or equity plan.
I also acknowledge that the Policy extends additional benefits to me that are
not covered under existing agreements, programs and arrangements. This
Acknowledgement is not an employment contract or a guarantee of continued
employment.

 

 

  

 

Name:    Date: Title:   

 

12



--------------------------------------------------------------------------------

Exhibit C

Restrictive Covenants

Confidential Information and Trade Secrets

The Executive recognizes that the Executive’s position with the Company requires
considerable responsibility and trust, and, in reliance on the Executive’s
loyalty, the Company may entrust the Executive with highly sensitive
confidential, restricted and proprietary information involving Trade Secrets and
Confidential Information.

“Trade Secret” shall be defined as any scientific or technical information,
design, process, procedure, formula or improvement that is valuable and not
generally known to competitors of the Company. “Confidential Information” is any
data or information, other than Trade Secrets, that is important, competitively
sensitive, and not generally known by the public, including, but not limited to,
the Company’s business plans, business prospects, training manuals, product
development plans, bidding and pricing procedures, market strategies, internal
performance statistics, financial data, confidential personnel information
concerning employees of the Company, supplier data, operational or
administrative plans, policy manuals, and terms and conditions of contracts and
agreements. The terms “Trade Secrets” and “Confidential Information” shall not
apply to information which is (i) already in the Executive’s possession (unless
such information was used in connection with formulating the Company’s business
plans, obtained by the Executive from the Company or was obtained by the
Executive in the course of the Executive’s employment by the Company), or
(ii) required to be disclosed by any applicable law.

Except as may be required by law or legal process or an order of a court of
competent jurisdiction, the Executive will not use or disclose any Trade Secrets
or Confidential Information of the Company at any time after termination of
employment and prior to such time as they cease to be Trade Secrets or
Confidential Information through no act of the Executive in violation of this
Section.

Executive will surrender to the Company all memoranda, notes, records, plans,
manuals or other documents pertaining to the Company’s business or the
Executive’s employment (including all copies thereof). The Executive will also
leave with the Company all materials involving Trade Secrets or Confidential
Information of the Company. All such information and materials, whether or not
made or developed by the Executive, shall be the sole and exclusive property of
the Company, and the Executive hereby assigns to the Company all of the
Executive’s right, title and interest in and to any and all of such information
and materials.

Agreement Not to Compete and Agreement Not to Solicit

The Executive hereby covenants and agrees that during the Severance Period, the
Executive, directly or indirectly, personally, or as an employee, officer,
director, partner, member, owner, stockholder, investor or principal of, or
consultant or independent contractor with, another entity, shall not participate
in any business which competes with the Company including, without limitation,
health maintenance organizations, insurance companies or prepaid health plan
businesses in which the Company has been actively engaged during any part of the
two (2) year

 

13



--------------------------------------------------------------------------------

period immediately preceding the Executive’s employment Termination Date
(“Company Business”), in any Geographic Area (as defined below) in which the
Company and/or any of its Affiliates is then doing business. For purposes of
this Employment Agreement, “Geographic Area” means any state, commonwealth or
territory of the United States or any equivalent entity in any foreign country.

The Executive hereby covenants and agrees that during the Severance Period, the
Executive, directly or indirectly, personally, or as an employee, officer,
director, partner, member, owner, stockholder, investor or principal of, or
consultant or independent contractor with, another entity, shall not:
(1) interfere with the relationship of the Company and any of its employees,
agents, representatives, consultants or advisors; (2) divert, or attempt to
cause the diversion from the Company, any Company Business, nor interfere with
relationships of the Company with its policyholders, agents, brokers, dealers,
distributors, marketers, sources of supply or customers; or (3) solicit, recruit
or otherwise induce or influence any employee of the Company to accept
employment in any business which competes with the Company Business, in any
Geographic Area in which the Company and/or any of its Affiliates is then doing
business.

 

14